By the Court:
“The question, as to the policy of constructing such roads by. general tax,” to be submitted to the qualified voters of the county, under Section 4763,. Revised Statutes, is not the question of inaugurating and carrying forward a general policy of constructing such roads by general tax as in the judgment of the commissioners may be necessary to the public convenience, and promotive of the public interest, but on the contrary the question to be submitted is as to the policy of constructing by general tax certain named roads; and in case the vote should *413be favorable, tbe commissioners may then proceed and construct by general tax such of tbe roads, so favorably voted for, as in their judgment may be necessary to the public convenience, and promotive of the public interest, as provided in section 4766.

Judgment affirmed.

Burket, C. J., Spear, Davis, Shauck, Price and Crew, JJ., concur